     Case: 1:17-cv-03482 Document #: 50 Filed: 10/24/18 Page 1 of 2 PageID #:182


                     IN THE UNITED STATES DISTRICT COURT
                         Northern DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Saul Verdin,                                       Case No. 1:17-cv-3482
                                                   Honorable Jeffrey T. Gilbert
               Plaintiff,

v.
                                                        STIPULATION TO DISMISS
Ocwen Loan Servicing, LLC,                               ENTIRE ACTION WITH
                                                              PREJUDICE

          Defendant.
__________________________________________________________________

     STIPULATION TO DISMISS ENTIRE ACTION WITH PREJUDICE

        The Plaintiff, Saul Verdin (“Plaintiff”), and Defendant, OCWEN LOAN
SERVICING, LLC (“Defendant”) (jointly the “Parties”), hereby move this
Honorable Court to dismiss the above-entitled action with prejudice. In support of
this joint motion, the Parties state as follows:
1.     The Parties have reached a settlement in this action;
2.     The Parties to this litigation have jointly entered into this Stipulation;
3.     Defendant, without acknowledging liability or wrongdoing, and Plaintiff,
       without acknowledging liability or wrongdoing, have agreed to fully and
       completely settle this matter;
4.     The Parties are to bear their own fees and costs;
5.     The settlement between Plaintiff and Defendant is memorialized in a written
       settlement agreement, now fully executed by Plaintiff and the Defendant; and
6.     The Parties agree that this Court may proceed to dismiss this action in its
       entirety with prejudice as to Plaintiff’s individual claims, pursuant to Fed. R.
       Civ. P. 41(a)(1)(A)(ii).


                                        Page 1! of 2!
    Case: 1:17-cv-03482 Document #: 50 Filed: 10/24/18 Page 2 of 2 PageID #:183



       WHEREFORE, the Parties jointly move this Court to dismiss the above-
captioned action with prejudice.


Dated: October 24, 2018               HYDE & SWIGART

                                      By:     /s Anthony Chester
                                              Anthony P. Chester (P77933)
                                              HYDE & SWIGART
                                              120 South 6th Street, Suite 2050
                                              Minneapolis, MN 55402
                                              Telephone: (952) 225-5333
                                              Email: tony@westcoastlitigation.com



 
Dated: October 24, 2018               HINSHAW & CULBERTSON LLP

                                      By:     /s Jennifer W. Weller
                                              Jennifer W. Weller
                                              HINSHAW & CULBERTSON LLP
                                              151 North Franklin Street, Suite 2500
                                              Chicago, IL 60606
                                              Telephone: (312) 704-3000
                                              Email: jweller@hinshawlaw.com




                                    Page 2! of 2!
